Citation Nr: 1444586	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability, to include left eye blindness, following two separate VA surgical treatments in April 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In his December 2011 substantive appeal, the Veteran requested a Board Videoconference hearing, but his representative withdrew the request in an April 2013 letter.  

The Board notes that additional evidence, including VA treatment records, was received after the statement of the case was issued in December 2011.  This evidence did not include a waiver of RO review; however, the VA treatment records are cumulative and redundant of evidence previously considered by the agency of original jurisdiction (AOJ) and are, therefore, not pertinent to the issue of entitlement to compensation under 38 U.S.C.A. § 1151, and no waiver is required.  38 C.F.R. § 20.1304.  The Board can proceed with adjudication.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's additional left eye disability, to include left eye blindness, was proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment in April 2010, or by an event that was not reasonably foreseeable.


CONCLUSION OF LAW

Compensation for additional left eye disability resulting from VA surgical treatments in April 2010 is not warranted under 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

	Veterans Claims Assistance Act (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in December 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain and what is required to establish entitlement to compensation under 38 U.S.C.A. § 1151.  The appeal was most recently readjudicated in the December 2011 statement of the case.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including VA treatment records and private treatment records.  The Veteran has not identified any additional records that could be used to support his claim.  The RO arranged for an advisory medical opinion to be obtained from an ophthalmological surgeon at a different VA facility from the location of the April 2010 surgeries regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  The resulting September 2011 opinion contains informed discussion of the pertinent surgical history, features of the left eye disability, and the standard of care.  The conclusions reached by the examiner are, therefore, adequate.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional left eye disability that he alleges resulted from two separate surgeries performed at a VA medical center (VAMC) in April 2010.

Under 38 U.S.C.A. § 1151, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  To be awarded compensation under section 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1). Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  The informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id. 

In determining whether there was informed consent, VA will consider whether healthcare providers substantially complied with the requirements of § 17.32.  Minor deviations from the requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1)(ii).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's VA treatment records show he underwent left eye cataract surgery on April 15, 2010.  The surgical resident explained the risks and benefits in detail to the Veteran prior to the operation.  The risks were noted to include bleeding, capsular tear, dropped nucleus, retinal detachment, glaucoma, loss of vision, loss of eye, and failure to achieve surgical goal.  An informed consent note indicates the Veteran signed a consent form prior to the operation.  The operative report indicates a posterior capsular rupture occurred and a "cortical piece fell beyond reach."  A posterior capsular rupture with anterior vitrectomy performed was noted as a complication.  

On April 22, 2010, the Veteran underwent a vitrectomy and lensectomy of the left eye to repair the complication of the cataract surgery, which was described as a large nuclear lens piece dropped into the posterior chamber.  The risks, benefits, and alternatives of the procedure were explained to the Veteran.  The noted risks included bleeding, infection, retinal detachment, failure to achieve the goal of the surgery, need for further procedures, and loss of vision or the eye.  A nursing note indicates the Veteran completed and validated a consent.  The operation report indicates "the lens pieces were removed completely without complication."  

A July 2010 VA ophthalmology note indicates the Veteran complained of decreased vision in his left eye.  He was assessed with a retinal detachment that required surgical intervention status post pars plana vitrectomy/lensectomy.  He was referred to a private physician for a second opinion.  In a June 2011 letter, that treating private physician indicated that the Veteran had been diagnosed with retinal detachment subsequent to complications from cataract surgery.  He noted the prognosis was guarded despite numerous repair attempts that are documented in his treatment records.  In October 2011, the Veteran submitted a certification signed by the private physician that indicated he was legally blind.

In a December 2010 statement, the Veteran asserted his private treating physician informed him that the VA physician who performed April 22, 2010, surgery left pieces of the lens in the eye, which led to the retina detachment.  The Veteran asserted the VA surgeons' care amounted to negligence.  

In a January 2011 letter, the Veteran said he overheard the two VA physicians performing the April 15, 2010, procedure disagree about technique.   He acknowledged he "knew ahead that there would be risks," but asserted this disagreement led to the surgical complications that eventually caused his left eye blindness.   

The RO requested an opinion by an ophthalmologic surgeon who worked at another VA facility (not the site of the April 2010 surgeries).  In a September 2011 opinion, the VA physician and associate clinical professor at the Yale University School of Medicine found that the Veteran developed complications during the April 15, 2010, cataract surgery (posterior capsular tear and retained lens fragments) and during the April 22, 2010, pars plana vitrectomy and lensectomy (retinal tear and detachment).  As a result, he developed peripheral vascular retinopathy and prepthisis with complete loss of vision of the left eye despite his private physician performing multiple subsequent surgeries to repair the retinal detachment.  He described the Veteran's complications as unfortunate "but certainly known complications of both cataract surgery and pars plana vitrectomy/lensectomy."  He noted the possibilities were specifically mentioned to the Veteran and enabled him to provide his informed consent.  He concluded that there were not "deviations from the standard of medical care" regarding his care at the VA hospital.  

At the outset, the Board finds that the evidence shows the April 2010 VA surgeries did in fact cause additional disability to the Veteran's left eye.  The VA treatment records, September 2011 VA opinion, and private treatment records show the April 15 surgery caused a posterior capsular rupture and the April 22 surgery caused retinal detachment, eventually resulting in left eye blindness.  

The Board must next consider whether the proximate cause of additional disability to the left eye is either 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the left eye surgeries; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Regarding the first theory of entitlement, which considers the overall standard of care, the Board finds that the preponderance of the evidence is against a finding that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  See 38 C.F.R. § 3.361(d)(1).

In the September 2011 VA medical opinion, the ophthalmologic surgeon summarized the April 2010 VA left eye surgeries and the additional left eye disability, including blindness, they caused.  He noted that the Veteran was informed of such risks and opined there were not deviations from the standard of care during the surgeries.  The Board finds the eye surgeon's opinion highly probative.  He described a factual history that is consistent with the evidence of record and provided clearly explained reasoning.  There are no other competent opinions of record in this matter.

Moreover, the evidence further shows that the Veteran had been informed of the risks inherent in the VA surgical procedures administered and he had undergone the procedures only after providing his express consent.  As the opinion provider noted, the VA treatment records show that the Veteran was informed of the specific complications that resulted from each procedure prior to them.  The VA treatment records, which are printed electronic records, indicate such consent forms were completed by the Veteran prior to both surgeries.  See 38 C.F.R. § 3.361(d)(1)(ii).  Notably, the Veteran does not dispute that he provided informed consent, and he acknowledged that he knew there were risks prior to his April 15, 2010 surgery.     

Under the same reasoning, the Board finds the second theory of entitlement, that the additional left eye disability was proximately caused by an event not reasonably foreseeable, is without merit.  The VA examiner noted the Veteran's surgical complications were unfortunate, "but certainly known complications of both cataract surgery and pars plana vitrectomry/lensectomy."  Furthermore, as noted above, the Veteran's resulting complications were specifically indicated to be possible risks prior to each procedure.  See 38 C.F.R. § 3.361(d)(2).

The Board acknowledges the Veteran's assertion that the VA surgeons' care amounted to negligence.  Specifically, he alleges that two VA surgeons disagreed about technique during the April 15, 2010, became distracted, and caused his additional left eye disability.  Although he was presumably under the influence of medication during the surgery, he is competent to report about what he heard during the procedure (i.e., a disagreement regarding technique).  However, to the extent that the Veteran contends additional left eye disability was proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment in April 2010, or by an event that was not reasonably foreseeable, his statements are not competent evidence and cannot be accepted as such by the Board.  The evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medial questions such as the etiology of an eye disability or the proper standard of care.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is also competent to assert what his private physician told him, and the Board finds his statement that the physician informed him that the VA physician who performed April 22, 2010, surgery left pieces of the lens in the eye and caused the retinal detachment to be credible.  The finding that the April 22, 2010, surgery resulted in additional left eye disability is not in dispute.  Furthermore, the Veteran does not allege the private physician told him his additional left eye disability was proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment in April 2010, or by an event that was not reasonably foreseeable.

In summary, an increase in disability is not shown to have been the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that the Veteran has a disability that was proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and compensation for additional eye disability under 38 U.S.C.A. § 1151 is not warranted. 


ORDER

Compensation benefits under provisions of 38 U.S.C.A. § 1151 for additional left eye disability due to VA surgical treatments in April 2010 is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


